Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). 

Drawings
The drawings filed on: 09/16/2020 are accepted.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/18/2022 is being considered by the examiner.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 2, 8, 9, 10, 15 and 16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

With regards to claim 1, it recites “obtaining information of a chat statement …. ; obtaining a target reply statement matched with the content …; inputting the content of the chat statement, the attribute information …. into a preset matching model … ; and recommending the interactive information to the user …”.

The limitations of recites “obtaining information of a chat statement …. ; obtaining a target reply statement matched with the content …; inputting the content of the chat statement, the attribute information …. into a preset matching model … ; and recommending the interactive information to the user …”., covers performance of the limitations in the mind. For example, the ‘obtaining’ steps in the claim encompasses the user manually making an observation of chat statement information and target replay statement that was judged to match some criteria/condition(s). Similarly, the limitation for inputting the content, the attribute information … into a preset matching model”, can be interpreted as making a judgement using some criteria as a basis (the model) to obtain a result. Also the ‘recommending’ step based upon prior result data can be interpreted as making a recommendation judgement based upon evaluation of earlier data. If claim limitation(s), under broadest reasonable interpretation, covers performance of the limitations in the mind, then they fall within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.

This judicial exception is not integrated into a practical application. In particular, the claim does not recite any additional element(s) and thus the abstract idea is not integrated into a practical application. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above, with respect to integration of the abstract idea into a practical application. The claim is not patent eligible.

With regards to claim 2, it recites “obtaining a statement identifier …; matching the statement identifier with a preset first tree-structure model to obtain…; determining a target node from the at least one candidate node based on ….”. The limitations are interpreted to be directed to the mental steps of observing statement identifier information, making an evaluation to match the statement identifier with a tree structure set of criteria/conditions (model) and then making a judgement to determine a target node. Since the claim does not resolve the statutory deficiencies of its parent independent claim for which it depends upon, it is still directed to an abstract idea.

With regards to claim 8, it recites “… recognizing an intention of the user based on a keyword and a modal particle … ; and inputting the intention of the user, the content …. to obtain the recommendation information for the target function…”. The limitations are interpreted to be directed to the mental steps of recognizing/judging an intention using information (keyword, modal particle, etc) and then making an evaluation that there is a  target function by referencing conditions/criteria (the model) against earlier recognized intention and other data/information. Since the claim does not resolve the statutory deficiencies of its parent independent claim for which it depends upon, it is still directed to an abstract idea.

With regards to claim 9, it is rejected under similar rationale as claim 1. It is noted that claim 9 recites additional components of electronic device, at least one processor, and a memory. Since the components are recited at a high level of generality (generic computer components that perform generic computer functions) they amount(s) to no more than applying the judicial exception using generic computer component(s). Accordingly, the components do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.

With regards to claim 10, it is rejected under similar rationale as claim 2.

With regards to claim 15, it is rejected under similar rationale as claim 1. It is noted that claim 15 recites additional components of non-transitory computer readable storage medium and a computer. Since the components are recited at a high level of generality (generic computer components that perform generic computer functions) they amount(s) to no more than applying the judicial exception using generic computer component(s). Accordingly, the components do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
With regards to claim 16, it is rejected under similar rationale as claim 2.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 7 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

With regards to claim 7, the claim recites that the ‘emotion code’ is added to the target reply statement. Yet, the specification indicates that the ‘emotion code’ is added to the “… emotion code is added behind the target statement code to form a final target statement code”. Thus according to the specification, it appears the code is modified, rather than the statement itself as claimed in claim 7.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5, 13 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The terms “lowest function level” in claims 5, 13 and 19 are relative terms which renders the claim indefinite. The term “lowest” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For example ‘lowest function level’ could mean a least relevant function level or even most relevant function level (if the relevance of the function level were to be determined through a smallest discrepancy factor).  

Allowable Subject Matter
Claims 3, 5, 11, 13, 17 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 8, 9 are 15 are rejected under 35 U.S.C. 103 as being unpatentable over Brown et al (US Patent: 9223537, issued: Dec. 29, 2015, filed: Apr. 18, 2012) in view of Kamat et al (US Application: US 2018/0255006, published: Sep. 6, 2018, filed: Mar. 6, 2017).

Brown et al teaches a method for recommending interactive information, comprising: 

obtaining information of a chat statement of a user, the information of the chat statement comprising content of the chat statement and attribute information of the chat statement (column 5, lines 36-67: input is parsed and context of one or more other modalities are also obtained); 
obtaining a target reply statement matched with the content of the chat statement based on a preset matching strategy (Fig 13, column 6, lines 58-67: a target response/statement is obtained by matching the content of the chat statement to at least the concepts identified/obtained from the input text. The intention of the user is further obtained/recognized based on a combination of the input words and the modal context included in chat information words and chat information context, such that the obtained intention is used in the matching model to match against a relevant response/recommendation-action/function); 

However Brown et al does not expressly teach inputting the content of the chat statement, the attribute information of the chat statement, and the target reply statement into a preset matching model to obtain recommendation information for a target function; and recommending the interactive information to the user, the interactive information comprising the target reply statement and the recommendation information for the target function.

Yet Kamat et al teaches inputting the content of the chat statement, the attribute information of the chat statement, and the target reply statement into a preset matching model to obtain recommendation information for a target function; and recommending the interactive information to the user, the interactive information comprising the target reply statement and the recommendation information for the target function (paragraphs 0003, 0022-0024 and 0031: a user inputs chat content/messages/information as part of an interview, and prior context/questions are additionally considered to match against  potential answers).

It would have been obvious to one of ordinary skill in the art before the effective filing of the invention to have modified Brown et al’s ability to determine a target reply statement, such that recommendation information for a target function is also provided based upon the reply statement, as taught by Kamat et al. The combination would have allowed Brown et al to have implemented a customized interview script flow while maintaining user friendly, context-aware interaction of a configurable scripted chat bot system (Kamat et al, paragraph 0002). 

8. The method of claim 1, the combination of Brown et al and Kamat et al teach wherein inputting the content of the chat statement, the attribute information of the chat statement, and the target reply statement into the preset matching model to obtain the recommendation information for the target function comprises: recognizing an intention of the user based on a keyword and a modal particle included in the information of the chat statement; and inputting the intention of the user, the content of the chat statement, the attribute information of the chat statement and the target reply statement into the preset matching model, to obtain the recommendation information for the target function, as similarly explained in the rejection of claim 1, and is rejected under similar rationale.

9. the combination of Brown et al and Kamat et al teach an electronic device, comprising: at least one processor; and a memory, communicatively coupled to the at least one processor, wherein the memory is configured to store instructions executable by the at least one processor, and when the instructions are executed by the at least one processor, the at least one processor is caused to implement a method for recommending interactive information, the method comprising: obtaining information of a chat statement of a user, the information of the chat statement comprising content of the chat statement and attribute information of the chat statement; obtaining a target reply statement matched with the content of the chat statement based on a preset matching strategy; inputting the content of the chat statement, the attribute information of the chat statement, and the target reply statement into a preset matching model to obtain recommendation information for a target function; and recommending the interactive information to the user, the interactive information comprising the target reply statement and the recommendation information for the target function, as similarly explained in the rejection of claim 1, and is rejected under similar rationale.

15. the combination of Brown et al and Kamat et al teach a non-transitory computer readable storage medium having computer instructions stored thereon, wherein the computer instructions are configured to cause a computer to execute a method for recommending interactive information, the method comprising: obtaining information of a chat statement of a user, the information of the chat statement comprising content of the chat statement and attribute information of the chat statement; obtaining a target reply statement matched with the content of the chat statement based on a preset matching strategy; inputting the content of the chat statement, the attribute information of the chat statement, and the target reply statement into a preset matching model to obtain recommendation information for a target function; and recommending the interactive information to the user, the interactive information comprising the target reply statement and the recommendation information for the target function, as similarly explained in the rejection of claim 1, and is rejected under similar rationale.

Claim(s) 2, 10 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Brown et al (US Patent: 9223537, issued: Dec. 29, 2015, filed: Apr. 18, 2012) in view of Kamat et al (US Application: US 2018/0255006, published: Sep. 6, 2018, filed: Mar. 6, 2017) in view of London (US Application: US 2015/0142704, published: May 21, 2015, filed: Nov. 18, 2014).

With regards to claim 2, The method of claim 1, Brown et al teaches wherein obtaining the target reply statement matched with the content of the chat statement based on the preset matching strategy comprises: 
obtaining a statement identifier corresponding to the content of the chat statement (Fig 13: a statement identifier (intent) is identified); 
matching the statement identifier with a preset first tree-structure model to obtain at least one candidate node matched, the preset first tree-structure model comprising a plurality of nodes, each of the plurality of nodes being corresponding to a reply statement identifier, and a path between adjacent nodes … (Fig. 13, column 21, lines 38-43: the intent is compared to a tree having a plurality of nodes, and a candidate intent node is matched (ref 1214) and the matched node corresponds to/maps to an identified reply/response (1216)); and 
determining a target node from the at least one candidate node … and determining that a reply statement corresponding to the target node is the target reply statement (Fig 13, column 21, lines 38-43: a target response node is thus determined to be selected upon identification).

However, the combination does not expressly teach a path … for representing a statement probability corresponding to a statement pointed by an end of the path; determining a target node from the at least one candidate node based on the corresponding statement probability ….

Yet London teaches a path … for representing a statement probability corresponding to a statement pointed by an end of the path (Fig 3A, paragraph 0173: a tree structure is navigated where there are paths represented by edges with arrows); determining a target node from the at least one candidate node based on the corresponding statement probability …. (Fig 3A, paragraph 0173: a target/leaf node can be one of the nodes that is to be traversed).

	It would have been obvious to one of ordinary skill in the art before the effective filing of the invention to have modified Brown et al and Kamat et al’s ability to navigate a tree structure to identify a target response, such that the navigation of the tree would have been further based upon probability, as taught by London. The combination would have allowed Brown et al and Kamat et al to have implemented an adaptive virtual intelligent agent that can engage in free-form conversation and interactive dialog with users (London, paragraph 0006)

10. The electronic device of claim 9, Brown et al, Kamat et al and London teaches wherein obtaining the target reply statement matched with the content of the chat statement based on the preset matching strategy comprises: obtaining a statement identifier corresponding to the content of the chat statement; matching the statement identifier with a preset first tree-structure model to obtain at least one candidate node matched, the preset first tree-structure model comprising a plurality of nodes, each of the plurality of nodes being corresponding to a reply statement identifier, and a path between adjacent nodes for representing a statement probability corresponding to a statement pointed by an end of the path; and determining a target node from the at least one candidate node based on the corresponding statement probability, and determining that a reply statement corresponding to the target node is the target reply statement, as similarly explained in the rejection of claim 2, and is rejected under similar rationale.


16. The non-transitory computer readable storage medium of claim 15, Brown et al, Kamat et al and London teaches wherein obtaining the target reply statement matched with the content of the chat statement based on the preset matching strategy comprises: obtaining a statement identifier corresponding to the content of the chat statement; matching the statement identifier with a preset first tree-structure model to obtain at least one candidate node matched, the preset first tree-structure model comprising a plurality of nodes, each of the plurality of nodes being corresponding to a reply statement identifier, and a path between adjacent nodes for representing a statement probability corresponding to a statement pointed by an end of the path; and determining a target node from the at least one candidate node based on the corresponding statement probability, and determining that a reply statement corresponding to the target node is the target reply statement, as similarly explained in the rejection of claim 2, and is rejected under similar rationale.

Claim(s) 4, 6, 12, 14, 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Brown et al (US Patent: 9223537, issued: Dec. 29, 2015, filed: Apr. 18, 2012) in view of Kamat et al (US Application: US 2018/0255006, published: Sep. 6, 2018, filed: Mar. 6, 2017) in view of Mishra et al (US Application: US 2019/0342401, published: Nov. 7, 2019).

With regards to claim 4. The method of claim 1, the combination of Brown et al and Kamat et al teaches wherein inputting the content of the chat statement, the attribute information of the chat statement, and the target reply statement into the preset matching model to obtain the recommendation information for the target function comprises: inputting the content of the chat statement, the attribute information of the chat statement, and the target reply statement into the preset matching model, as similarly explained in the rejection of claim 1, and is rejected under similar rationale.

However the combination does not expressly teach …  to obtain a plurality of candidate function labels and a plurality of function probabilities corresponding to the plurality of candidate function labels; querying a preset database to obtain candidate recommendation information for a plurality of candidate functions corresponding to the plurality of candidate function labels; and determining the recommendation information for the target function from the candidate recommendation information for the plurality of candidate functions based on the plurality of function probabilities.

Yet  Mishra et al teaches…  to obtain a plurality of candidate function labels and a plurality of function probabilities corresponding to the plurality of candidate function labels; querying a preset database to obtain candidate recommendation information for a plurality of candidate functions corresponding to the plurality of candidate function labels; and determining the recommendation information for the target function from the candidate recommendation information for the plurality of candidate functions based on the plurality of function probabilities (paragraphs 0024, 0034, 0047, 0057-0061: different categories/labels are associated with probability data represented as data values for feature vectors and through machine learning, certain target functions/recommendations (such as music selections, alarm settings , appliance settings) are presented based upon identified labeled routines (such as ‘user commute to work by car’ or other labeled patterns. It is noted that the labeled patterns associated with corresponding functions can be based upon learning from user feedback (such as acceptance) of the target/recommendation).

It would have been obvious to one of ordinary skill in the art before the effective filing of the invention to have modified Brown et al and Kamat et al’s ability to referenced a model to match contextual chat and reply information to determine a target response/function such that the context could have been further applied as function launching conditions) to a model that would distinguish and select from available functions based upon candidate function labels (that were reinforced through user feedback), as taught by Mishra et al. The combination would have allowed Brown et al and Kamat et al to have extracted insights about users and to have also provided relevant recommendations to the users (Mishra et al, paragraph 0002).

6. The method of claim 1, the combination of Brown et al, Kamat et al and Mishra et al teaches further comprising: receiving feedback information from the user; and launching a function corresponding to the recommendation information for the target function when the feedback information meets a function launching condition, as similarly explained in the rejection of claim 4, and is rejected under similar rationale.

12. The electronic device of claim 9, the combination of Brown et al, Kamat et al and Mishra et al teaches wherein inputting the content of the chat statement, the attribute information of the chat statement, and the target reply statement into the preset matching model to obtain the recommendation information for the target function comprises: inputting the content of the chat statement, the attribute information of the chat statement, and the target reply statement into the preset matching model to obtain a plurality of candidate function labels and a plurality of function probabilities corresponding to the plurality of candidate function labels; querying a preset database to obtain candidate recommendation information for a plurality of candidate functions corresponding to the plurality of candidate function labels; and determining the recommendation information for the target function from the candidate recommendation information for the plurality of candidate functions based on the plurality of function probabilities, as similarly explained in the rejection of claim 4, and is rejected under similar rationale.

14. The electronic device of claim 9, the combination of Brown et al, Kamat et al and Mishra et al teaches further comprising wherein the method further comprises: receiving feedback information from the user; and launching a function corresponding to the recommendation information for the target function when the feedback information meets a function launching condition, as similarly explained in the rejection for claim 4, and is rejected under similar rationale.

18. The non-transitory computer readable storage medium of claim 15, the combination of Brown et al, Kamat et al and Mishra et al teaches wherein inputting the content of the chat statement, the attribute information of the chat statement, and the target reply statement into the preset matching model to obtain the recommendation information for the target function comprises: inputting the content of the chat statement, the attribute information of the chat statement, and the target reply statement into the preset matching model to obtain a plurality of candidate function labels and a plurality of function probabilities corresponding to the plurality of candidate function labels; querying a preset database to obtain candidate recommendation information for a plurality of candidate functions corresponding to the plurality of candidate function labels; and determining the recommendation information for the target function from the candidate recommendation information for the plurality of candidate functions based on the plurality of function probabilities, as similarly explained in the rejection of claim 4, and is rejected under similar rationale.

20. The non-transitory computer readable storage medium of claim 15, the combination of Brown et al, Kamat et al and Mishra et al teaches further comprising wherein the method further comprises: receiving feedback information from the user; and launching a function corresponding to the recommendation information for the target function when the feedback information meets a function launching condition, as similarly explained in the rejection for claim 4, and is rejected under similar rationale.

Claims 7 is rejected under 35 U.S.C. 103 as being unpatentable over Brown et al (US Patent: 9223537, issued: Dec. 29, 2015, filed: Apr. 18, 2012) in view of Kamat et al (US Application: US 2018/0255006, published: Sep. 6, 2018, filed: Mar. 6, 2017) in view of Ball et al (US Patent: 6212502, issued: Apr. 3, 2001, filed: Jun. 30, 1998).

7. The method of claim 1, Brown and Kamat et al teaches further comprising:  … the content of the chat statement; … the target reply statement, as similarly explained in the rejection of claim 1, and is rejected under similar rationale

Ball et al teaches extracting voiceprint features of the content of the chat statement; determining an emotion of the user based on the voiceprint features; determining an emotion code based on the emotion; and adding the emotion code to follow the target reply statement (Abstract, column 5, lines 22-27, column 8, lines 9-14, column 12, lines 53-65: voice print/voice-attributes and/or word attributes are extracted from a chat/dialogue and an emotional state/code is determined. The emotional state/code is then added to logic for determining how an agent is supposed to respond).

It would have been obvious to one of ordinary skill in the art to have modified Brown et al and Kamat et al’s ability to process chat content and generate target reply statement(s), such that the generated target reply statement(s) further depend upon identification of an emotional code based upon voice features of the input statement as taught by Ball et al. The combination would have allowed Brown et al and Kamat et al to have implemented an agent that is capable of conveying emotion and personality to a user based upon user’s observed behavior (Ball et al, column 4, lines 56-63). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Hassan et al (US Application: US 20210183336): This reference teaches models that are trained with modalities and outputting modalities as suggestion(s) to the user.
Lee et al (US Application: US 20020087310): This reference teaches identifying concepts within a dialogue template based upon which nodes are associated with concepts.
Niewiadomski (US Patent: 10810258): This reference teaches determining an identifier based upon a matched path.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILSON W TSUI whose telephone number is (571)272-7596. The examiner can normally be reached Monday - Friday 9 am -6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Hong can be reached on 571-272-4124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILSON W TSUI/Primary Examiner, Art Unit 2178